833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris R. DONEGAN, Petitioner-Appellant,v.Billy McWHERTER, Warden, et al., Respondents-Appellees
No. 87-5258.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for federal habeas corpus (28 U.S.C. Sec. 2254) attacking the constitutionality of three 1983 aggravated rape convictions.  The district court dismissed the case and this appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court's memorandum opinion entered January 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.